     Case 2:18-cr-00252-JCM-VCF Document 102
                                         101 Filed 07/10/20
                                                   07/08/20 Page 1 of 4


 1   CLARK HILL PLC
     PAOLA M. ARMENI
 2   Nevada Bar No. 8357
     Email: parmeni@clarkhill.com
 3   3800 Howard Hughes Parkway, Suite 500
     Las Vegas, Nevada 89169
 4   Telephone: (702) 862-8300
     Facsímile: (702)862-8400
 5   Attorney for Defendant, NICHOLAS GARROTT
 6
                                  UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8

 9   UNITED STATES OF AMERICA,                            CASE NO. 2:18-cr-00252-JCM-VCF-2
10                                          Plaintiff,
11   vs.
12   NICHOLAS GARROTT,
13                                          Defendant.
14

15     STIPULATION AND ORDER TO CONTINUE SENTENCING (SECOND REQUEST)
16            IT IS HEREBY STIPULATED by and between Nicholas Garrott, Defendant, by and
17   through his counsel, Paola M. Armeni, Esq., of the law firm of Clark Hill PLC and the Plaintiff,
18   United States of America, by and through Nicholas Trutanich, United States Attorney, and
19   Robert Knief, Assistant United States Attorney, that the Sentencing in the above-captioned
20   matter, currently scheduled for July 24, 2020, at the hour of 10:00 a.m. be vacated and set to a
21   date and time convenient to the Court but not earlier than ninety (90) days.
22            This Stipulation is entered into for the following reasons:
23         1. Due to the current pandemic, Mr. Garrott seeks to limit his movement in and out of the
24            Southern Nevada Detention facility to decrease any risk of contracting the virus.
25         2. Additionally, Mr. Garrott has serious concerns regarding the pandemic and does not wish
26            to be designated to a BOP facility (or transported to a BOP facility) which will occur
27            upon sentencing until BOP has made strides to handle the current pandemic crisis.
28

                                                     1 of 4
                                                                              Case No.: 2:18-cr-00252-JCM-VCF-2
     Case 2:18-cr-00252-JCM-VCF Document 102
                                         101 Filed 07/10/20
                                                   07/08/20 Page 2 of 4


 1      3. Defendants Mr. Nicholas Garrott, has appeared in this case, and is in custody and, along
 2         with the government, agrees to this short continuance.
 3      4. The additional time requested herein is not sought for purposes of delay and the denial of
 4         this request for a continuance could result in a miscarriage of justice.
 5      5. Federal Rule of Criminal Procedure 32(b)(2) permits this Court to continue a sentencing
 6         hearing for good cause. Good cause exists in this case.
 7      6. For all the above-stated reasons, the ends of justice would be best served by a short
 8         continuance of the sentencing hearing.
 9      7. This is the second request for a continuance of the sentencing hearing.
10   NICHOLAS TRUTANICH                                CLARK HILL PLC
     UNITED STATES ATTORNEY
11   DISTRICT OF NEVADA
12   DATED this 8th
                __ day of July, 2020.                  DATED this 6th day of July, 2020.
13   /s/Robert Knief                                   /s/Paola M. Armeni
     Robert Knief                                      PAOLA M. ARMENI
14   Assistant United States Attorney                  Attorney for Defendant,
     Attorneys for Plaintiff,                          NICHOLAS GARROTT
15   UNITED STATES OF AMERICA
16

17

18

19

20
21

22

23

24

25

26
27

28

                                                   2 of 4
                                                                              Case No.: 2:18-cr-00252-JCM-VCF-2
     Case 2:18-cr-00252-JCM-VCF Document 102
                                         101 Filed 07/10/20
                                                   07/08/20 Page 3 of 4


 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3   UNITED STATES OF AMERICA,                             CASE NO. 2:18-cr-00252-JCM-VCF-2
 4                                           Plaintiff,
 5   vs.
 6   NICHOLAS GARROTT,
 7                                           Defendant.
 8

 9                    FINDINGS OF FACT, CONCLUSION OF LAW AND ORDER
10              Based on the pending Stipulation of counsel, and good cause appearing therefore, the
11   Court hereby finds that:
12                                       CONCLUSIONS OF LAW
13            Based on the fact that counsel has agreed to a continuance, the Court hereby concludes
14            that:
15         1. Due to the current pandemic, Mr. Garrott seeks to limit his movement in and out of the
16            Southern Nevada Detention facility to decrease any risk of contracting the virus.
17         2. Additionally, Mr. Garrott has serious concerns regarding the pandemic and does not wish
18            to be designated to a BOP facility (or transported to a BOP facility) which will occur
19            upon sentencing until BOP has made strides to handle the current pandemic crisis.
20         3. Defendants Mr. Nicholas Garrott, has appeared in this case, and is in custody and, along
21            with the government, agrees to this short continuance.
22         4. The additional time requested herein is not sought for purposes of delay and the denial of
23            this request for a continuance could result in a miscarriage of justice.
24         5. Federal Rule of Criminal Procedure 32(b)(2) permits this Court to continue a sentencing
25            hearing for good cause. Good cause exists in this case.
26         6. For all the above-stated reasons, the ends of justice would be best served by a short
27            continuance of the sentencing hearing.
28   …
                                                      3 of 4
                                                                                 Case No.: 2:18-cr-00252-JCM-VCF-2
     Case 2:18-cr-00252-JCM-VCF Document 102
                                         101 Filed 07/10/20
                                                   07/08/20 Page 4 of 4


 1         7. This is the second request for a continuance of the sentencing hearing.
 2                                                ORDER
 3            IT IS HEREBY ORDERED that the sentencing hearing in this matter scheduled for
 4                                                                                    23rd day of
     July 24, 2020, at the hour of 10:00 a.m. is hereby vacated and continued to the _____
 5      October
     ______________________,                           10:00
                             2020, at the hour of _________________      a
                                                                    ______.m., in Courtroom
 6   6A.
 7                  July_____
              DATED this 10, 2020.
                              day of ________________, 2020.
 8
                                         ________________________________________________
 9                                        JAMES C. MAHAN
                                          UNITED STATES DISTRICT COURT JUDGE
10                                        CASE NO.: 2:18-cr-00252-JCM-VCF-2
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     4 of 4
                                                                               Case No.: 2:18-cr-00252-JCM-VCF-2
